UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6574



WYNN H. SHELDON,

                                                Plaintiff - Appellant,

          versus


HARRY G. LAPPIN, Director; B. A. BLEDSOE,
Warden/Regional Director; K. M. WHITE; J.
JONES;   STRICKLAND;  HILL;   SHULTS,  Acting
Captain; CAPTAIN WILLIAMS; LIEUTENANT TREES;
LIEUTENANT   GRAPPERHAUS;   LIEUTENANT  PITT;
LIEUTENANT ALLEN; DOCTOR DEJESUS; DOCTOR
RAMIREZ; DOCTOR ELLIS; IRWIN FISH, Physician
Assistant; D. ROTH, Physician Assistant; P.
HERRELL, R.N.; D. DUNCAN, R.N.; T. HORNSBY,
R.N.,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00049)


Submitted:   August 23, 2007                 Decided:   August 29, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wynn H. Sheldon, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Wynn   H.   Sheldon   appeals   the   district   court’s   order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Sheldon v. Lappin, No. 7:06-cv-00049 (W.D. Va. Mar. 15,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -